IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

THOMAS PETTY d/b/a Toni Petty §
Trucking Company, §
Piaintiff, §
V. § No. 3:17-cv-2526-S
GREAT WEST CASUALTY COMPANY, §
Defendant. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and s
recommendation in this case. An objection Was filed by Plaintiff. The District Court
reviewed de novo those portions of the proposed findings conclusions end
recommendation to Which objection Was made, and reviewed the remaining proposed
findings, conciusions, and recommendation for plain error. Finding no error, the
Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magietrate Judge.

so oRDERED this Lj day ofNov@mber, 2013.

@;,/M

Ul\pIITED STATES DISTRICT JUDGE

 

